DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to a response filed 2 September 2021, on an application filed 4 April 2019, which claims domestic priority to a provisional application filed 10 April 2018.
Claim 1 has been amended. Please note the discrepancy between this list of amended claims and the list of amended claims on page 10 of the amendment.
Claims 1-32 are currently pending and have been examined.


Response to Amendments

The rejection of claims 1-32 under 35 USC 101 have been withdrawn in view of the most recent Office statutory guidelines. 


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 27 September 2004 has been considered by the Office to the extent indicated. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1-5, 11-19, 21-22, 25-28, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Halperin et al. (US 2013/0267791 A1), hereinafter Halperin, in view of Drenkard et al. (US 2018/0277252 A112/0089419 A1), hereinafter Drenkard, further in view of Wehba et al. (US Patent 10,238,801 B2), hereinafter Wehba.




Regarding claim 1,
A system for use in a healthcare facility, the system comprising an analytics engine ([0502] and [0543] teach system 120, which collects and processes patient information.), 
a plurality of equipment providing data to the analytics engine, the data pertaining to a patient in the healthcare facility (Halperin teaches patient monitoring systems 10 utilize a plurality of sensors to capture a patient’s data, such as his or her location ([0537]), and reports the data to system 120 ([0538]).), 
the plurality of equipment including at least one of the following: a patient support apparatus, a nurse call computer, a physiological monitor, a patient lift, a locating computer of a locating system, or an incontinence detection pad ([0543] teaches the plurality of systems 10 are in communication with analytics engine system 120, which is located in the hospital’s nurse station (equivalent to a nurse call computer).), 
wherein the analytics engine analyzes the data from the plurality of equipment to determine in substantially real time each of the following ([0540] teaches system 120 uses data from systems 10 to determine a reminder to display to a nurse, equivalent to analyzing the data, and presents it to the nurse as well as communicates it to the nurse’s mobile device, equivalent to real time monitoring.): 
a first score relating to a risk of the patient developing sepsis ([0452] teaches determining a Modified Early Warning Score (MEWS) using patient data such as heart rate, respiratory rate, temperature, or blood pressure to determine a continuous, real time MEWS, and according to [0445], can be used to predict the onset of sepsis.), 
a second score relating to a risk of the patient falling ([0455-0456] teaches determining calculating a signal-to-noise ratio SNR of the pressure mattress/patient circuit to determine if a patient is moving, which is related to the risk of the patient falling. [0467-0479] detects whether the patient may need to exit the bed by scoring one of multiple parameters, which is related to a risk of falling out of bed. [0465] 
and 
a third score relating to a risk of the patient developing a pressure injury [0466] discloses calculating an overall pressure ulcer risk score, similar to a Braden scale score, wherein the clinician is alerted whenever the score increases past a threshold.), and 
a computer coupled to the analytics engine and coordinating a caregiver rounding interval at which at least one caregiver assigned to the patient is required to check in on the patient ([0465] discloses a system for coordinating a turn protocol, which would comprise a caregiver rounding interval, wherein the system counts the time since the patient has last been turned, which could be a score related to the risk of a pressure injury. [0521] also teaches coordinating a caregiver rounding interval.), 
when the analytics engine determines the first score, in response to the first score increasing from a first value to a second value, the analytics engine output is used to alter the care given to a patient ... ([0445, 0452] teaches monitoring scores related to risk of patient incurring sepsis; [0455] discloses that predicted risk of a patient incurring a particular condition is used to alter their caregiving functions. [0602] disclose pumps used to treat a patient.); 
when the analytics engine determines the second score, in response to the second score increasing from a first value to a second value, the analytics engine automatically activates a bed exit or patient position monitoring system ... ([0479] teaches that in response to the system determining a timing score indicating when the patient has last exited the bed, the system increases the bed exit sensitivity level, which would comprise automatically activates a bed exit or patient position monitoring system.); and 
when the analytics engine determines the third score, in response to the third score increasing from a first value to a second value, the analytics engine automatically activates an alternating pressure function of a mattress ... ([0488] teaches that when the patient’s ; and 
wherein the computer automatically increases the caregiver rounding interval in response to the at least one of the first, second, or third scores decreasing from the second value to the first value ([0465] discloses a system for coordinating a turn protocol, which would comprise a caregiver rounding interval, wherein the system counts the time since the patient has last been turned, which could be a score related to the risk of a pressure injury. The system can determine whether the patient has turned themselves autonomously, and if so, resets the timing since the patient has last been turned (which would change the third score) and corresponding evaluates whether the rounding interval should be increased either by not requiring a caregiver to make the next scheduled turn or by reevaluating whether the patient needs to be maintained on the turn protocol at all.).

It is the Office’s position that the indication of whether a score is increasing or decreasing as claimed is arbitrary, as the cited score could be considered to be the inverse of a determined number, which would equal the score increasing or decreasing as claimed.

As shown above, Halperin teaches alerting caregivers and controlling equipment pursuant to various scores surpassing thresholds. Halperin fails to explicitly teach a system that :
automatically activates an infusion pump for the delivery of IV antibiotics, and 
decreases caregiver rounding intervals pursuant to score changes.

Drenkard teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide a system that makes changes to a caregiver’s rounding intervals pursuant to patient score changes, see paragraphs 85-87, in order “to provide personalized care according to an 

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the system for monitoring, predicting and treating clinical episodes of Halperin to include Drenkard’s system that makes changes to a caregiver’s rounding intervals pursuant to patient score changes, in order to arrive at a system for monitoring, predicting and treating clinical episodes that can “provide personalized care according to an interactive care model in inpatient and/or outpatient contexts” (Drenkard, paragraph 5.), thereby improving patient care.

Wehba teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide a system that automatically activates an infusion pump for the delivery of IV antibiotics pursuant to monitored parameters (See Figs. 2, 3 and C11L61-C12L16, where the system monitors the patient and can actively change an infusion pump deliver parameters, and C14L5-6) in order to provide a “medical monitoring systems for monitoring hospital patients and patient care equipment based on a variety of parameters and conditions associated with monitored biometric or physiological information and equipment information and for providing user-defined responses to those parameters and conditions” (Wehba, C1L18-23.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the personalized system for monitoring, predicting and treating clinical episodes of Halperin/Drenkard to include Wehba’s system that automatically activates an infusion pump for the delivery of IV antibiotics pursuant to monitored parameters because to do so would result in a personalized system for monitoring, predicting and treating clinical episodes that included “medical monitoring systems for monitoring hospital patients and patient care equipment based on a variety of parameters and conditions associated with monitored biometric or physiological 


Regarding claims 2-5, 11-19, 21, 22, 25-28 and 30-32, Halperin/Drenkard/Wehba teaches the limitations of claim 1. Halperin further teaches:
2.	a plurality of displays communicatively coupled to the analytics engine and operable to display the at least two first, second, and third scores ([0449] teaches a user interface is used to notify a user of a predicted or occurring episode determined by the analytics engine and can display currently monitored and previously measured parameters, which includes at least a current and past first, second, and third score.), the plurality of displays comprising at least two of the following: a status board display located at a master nurse station, an in-room display provided by a room station of a nurse call system ([0543] teaches data collected from a system 10 is accumulated and presented at system 120 on a display, which can be located in a hospital nurse’s nurse station.), an electronic medical records (EMR) display of an EMR computer, and a mobile device display of a mobile device of a caregiver assigned to the patient ([0543] teaches data collected from a system 10 can also be displayed on a mobile device assigned to a nurse.);
3.	the plurality of equipment includes at least three of the following: the patient support apparatus ([0503] teaches a patient monitoring system, equivalent to a patient support apparatus), the nurse call computer ([0053] teaches the system may communicate with a central monitoring system that is set in a nurse’s station, equivalent to a nurse call computer.), the physiological monitor ([0447] teaches measuring clinical parameters such as heart, respiratory rate, and motion as taught in [0493], equivalent to a physiological monitor — measuring clinical the patient lift, the locating computer ([0499] teaches using RFID elements as part of a location-sensing system, equivalent to a locating computer.), and the incontinence detection pad ([0493] teaches detecting changes in parameters which may indicate an upcoming incontinence event, equivalent to incontinence detection.);
4.	the plurality of equipment includes at least four of the following: the patient support apparatus ([0503] teaches a patient monitoring system, equivalent to a patient support apparatus.), the nurse call computer ([0053] teaches the system may communicate with a central monitoring system that is set in a nurse’s station, equivalent to a nurse call computer.), the physiological monitor ([0447] teaches measuring clinical parameters such as heart, respiratory rate, and motion as taught in [0493], equivalent to a physiological monitor — measuring clinical parameters as taught by Halperin is interpreted under the broadest reasonable interpretation as monitoring physiological parameters.), the patient lift, the locating computer ([0499] teaches using RFID elements as part of a location-sensing system, equivalent to a locating computer.), and the incontinence detection pad ([0493] teaches detecting changes in parameters which may indicate an upcoming incontinence event, equivalent to incontinence detection.);
5.	the plurality of equipment includes at least five of the following: the patient support apparatus ([0503] teaches a patient monitoring system, equivalent to a patient support apparatus.), the nurse call computer ([0053] teaches the system may communicate with a central monitoring system that is set in a nurse’s station, equivalent to a nurse call computer.), the physiological monitor ([0447] teaches measuring clinical parameters such as heart, respiratory rate, and motion as taught in [0493], equivalent to a physiological monitor — measuring clinical parameters as taught by Halperin is interpreted under the broadest reasonable interpretation as monitoring physiological parameters.), the patient lift, the locating computer ([0499] teaches using RFID elements as part of a location-sensing system, equivalent to a locating computer.), and the incontinence detection pad ([0493] teaches detecting changes in parameters which may indicate an upcoming incontinence event, equivalent to incontinence detection.);
11.	the analytics engine also receives additional data from an international pressure ulcer prevalence (IPUP) survey for the patient ([0463] teaches identifying body movements which include repositioning of areas which are most prone to pressure ulcer development, and [0464] teaches evaluating, equivalent to surveying, if the movement involved a significant change in weight distribution of the patient.) and analyzes the additional data in connection with determining at least one of the first, second, and third scores ([0463] teaches identifying posture changes using a sensor as in [0464]. The system detects a significant change in the weight distribution of the patient in order to help clinicians prevent pressure ulcers, equivalent to analyzing the additional data in connection with determining the third score.);
12.	the analytics engine communicates the at least two first, second, and third scores to at least one piece of equipment of the plurality of equipment ([0632] teaches an output may be generated that is indicative of a deviation of a patient’s scores [0449] from baseline values. The scores may be compared to threshold values using an electronic medication monitoring device [0632], equivalent to communicating the scores to at least one piece of equipment.);
13.	the at least one piece of equipment of the plurality of equipment includes a device display and wherein steps for lowering at least one of the first, second, and third scores is displayed on the device display ([0467] teaches system 10 is used to reduce patient falls, i.e. lowering the second score, by generating an alert when a patient sits up, thus providing an early warning for the clinical team as an alert on a display device so that the team may assist the patient before he leaves the bed, i.e. steps for lowering falling score. [0466] teaches one component of the Braden score is the degree to which the patient’s skin is exposed to moisture.  System 10 includes moisture sensor 85, which is placed on the patient’s body and provides a moisture reading which can be processed to calculate an overall pressure ulcer risk score similar to the Braden scare score.);
14.	data from the patient support apparatus includes at least one patient vital sign sensed by at least one vital sign sensor integrated into the patient support apparatus ([0459] teaches a pressure/vibration sensor such as a piezoelectric sensor or accelerometer which is installed in, on, or under the resting surface of the patient, and can measure breathing and heartbeat-related motion of the patient, i.e. vital signs. [0479] teaches the sensor can detect an increase in heart rate or level of restlessness.);
15.	the at least one patient vital sign sensed by the at least one vital sign sensor includes heart rate or respiration rate ([0459] teaches a pressure/vibration sensor such as a piezoelectric sensor or accelerometer which is installed in, on, or under the resting surface of the patient, and can measure breathing and heartbeat-related motion of the patient, i.e. vital signs. [0479] teaches the sensor can detect an increase in heart rate or level of restlessness.);
16.	data from the patient support apparatus further includes patient weight ([0457] teaches a weight sensor which is used according to [0252] to measure the weight of a patient resting on a resting surface.);
17.	data from the patient support apparatus includes patient weight ([0457] teaches a weight sensor which is used according to [0252] to measure the weight of a patient resting on a resting surface.) and a position of the patient on the patient support apparatus ([0394]-[0396] teach a motion sensor configured to sense the motion of a patient continuously and in conjunction with the patient weight data, identify a posture change of the patient, i.e. identify a position of the patient.);
18.	data from the patient support apparatus further includes data indicative of an amount of motion by the patient while supported on the patient support apparatus ([0394]-[0396] teach a motion sensor configured to sense the motion of a patient continuously and generate a motion signal in response, which is used with the weight sensor to allow the system to perform motion analysis that identifies a posture change, i.e. data indicative of an amount of motion by the patient while supported on the patient support apparatus.);
19.	data from the physiological monitor includes one or more of the following: heart rate data, electrocardiograph (EKG) data, respiration rate data, patient temperature data, pulse oximetry data, and blood pressure data ([0500] teaches one or more contact sensors applied to the patient, such as a blood oxygen monitor 86, e.g. a pulse oximeter, an ECG monitor 62, or a temperature sensor 80 and provide data to the system.);
21.	the analytics engine initiates a message to a mobile device of the at least one caregiver assigned to the patient if the first, second, or third score increases from a previous value ([0543] teaches the nurse is assigned a mobile phone or pager, and accordingly, the nurse gets the alerts related only to the patients assigned to that nurse, which can include vital signs information about each patient.  [0455] teaches if a patient has sat up, which increases the fall risk score, then an alert is sent to at least one nurse.);
22.	the analytics engine initiates a message to a mobile device of the at least one caregiver assigned to the patient if the first, second, or third score reaches a threshold value ([0344] teaches generating an alert in response to detecting that the patient has not moved from the bed to the chair for a period of time that is greater than a given threshold, which increases the pressure ulcer risk past a threshold for alerting a nurse.);
25.	the patient support apparatus comprises a patient bed or a stretcher ([0459] teaches a pressure/vibration sensor, which is installed in, on, or under a resting surface upon which the patient rests, wherein the resting surface can be a mattress, mattress covering, a sheet, or a mattress pad.);
26.	the analytics engine also receives additional data relating to at least one of the following: fluid input and output, cardiac output, comorbidities, and bloodwork, and wherein the analytics engine analyzes the additional data in connection with determining at least one of the first, second, and third scores ([0628] teaches system 10 is used to monitor compliance of the patient with a protocol of use of a continuous positive airway pressure device 
27.	the physiological monitor comprises at least one of the following: a wireless patch sensor attached to the patient, an ambulatory cardiac monitor, an EKG, a respiration rate monitor, a blood pressure monitor, a pulse oximeter, and a thermometer ([0500] teaches one or more contact sensors applied to the patient, such as a blood oxygen monitor 86, e.g. a pulse oximeter, an ECG monitor 62, or a temperature sensor 80, where the sensors can transmit data within wireless range of the system.);
28.	the plurality of equipment further comprises a chair monitor to monitor patient movement while the patient is seated on a chair ([0458] teaches motion sensor 30 may be coupled to a chair upon which the patient sits, and may sense the motion of the patient while the patient is sitting in the chair and generate a motion sensor signal in response to the patient’s movements in the chair.);
30.	the analytics engine is configured to receive patient demographics data of the patient including at least one of age ([0451] teaches receiving demographic information such as age.), race, and weight ([0252] teaches a weight sensor configured to be coupled to the resting surface, to measure weight of a patient resting on the resting surface.); wherein the analytics engine is configured to receive comorbidity data of the patient including data indicating that the patient has at least one of the following medical conditions: acquired immunodeficiency syndrome (AIDS), anemia, chronic congestive heart failure ([0028] teaches congestive heart failure.), asthma ([0028] teaches asthma.), cancer, chronic obstructive pulmonary disease (COPD) ([0028] teaches COPD.), coronary artery disease, cystic fibrosis ([0028] teaches cystic fibrosis.), dementia, emphysema, alcohol or drug abuse, stroke, pulmonary emboli, a history of sepsis, type 1 diabetes ([0028] teaches diabetes.), morbid obesity, neuromuscular disease, prior intubation ([0553] teaches determining that a patient has been on a ventilator, i.e. intubated.), scoliosis, smoker, delirium, asplenic, bone marrow transplant, cirrhosis, dialysis, diverticulosis, heart valve disorders, inflammatory bowel disease, joint replacement, leukopenia, malignancy, neoplasm, organ transplant, peripheral vascular disease, renal disease, pressure injury, recent abortion, recent childbirth, seizures, sickle cell anemia, or terminal illness; wherein the analytics engine is configured to receive physiological data measured by a physiological monitor having at least one sensor coupled to, or in communication with, the patient, the physiological data being dynamic and changing over time while the patient is being monitored by the physiological monitor ([0373] teaches a sensor configured to continuously sense vital sign information of a patient and generate a sensor signal in response thereto, and [0377] teaches the sensor signal is continuously received.); and wherein the analytics engine is configured to calculate a risk score of the patient in substantially real time based on the patient demographics data, the comorbidity data, and the physiological data ([0377] teaches based on both the continuously received sensor signal and the periodically received data, which includes the patient demographics and comorbidity data, calculate a continuously changing score that is indicative of the condition of a patient.);
31.	receive dynamic clinical variables ([0153] teaches a first sensor configured to measure a clinical parameter of a patient.) and vital signs information ([0373] teaches a sensor configured to continuously sense vital sign information of a patient of the patient.), use the vital signs information to develop prior vital signs patterns and current vital signs patterns ([0300] teaches dividing respiratory motion data into time windows, equivalent to prior and current patterns.), compare the prior vital signs patterns with the current vital signs patterns ([0300] teaches dividing respiratory motion data into time windows, equivalent to prior and current patterns, and comparing the prior and current patterns to identify unstable respiratory signals.), receive one or more of the following: static variables of the patient, subjective complaints of the patient, prior healthcare utilization patterns of the patient ([0277] teaches receiving data about a patient’s use of a ventilator, equivalent to prior healthcare utilization or social determinants of health data of the patient, and use the dynamic clinical variables, the vital signs information, the results of the comparison of the prior vital signs patterns with the current vital signs patterns, and the one or more of the static variables, the subjective complaints, the healthcare utilization patterns, or the social determinants of health data in an algorithm to detect or predict that the patient has sepsis or is likely to develop sepsis ([0445] teaches using respiratory patterns, equivalent to the vital signs and comparisons, and heartbeat patterns, equivalent to a dynamic clinical variable to predict oncoming sepsis or monitor the progression of currently occurring sepsis.  [0449] further teaches using data such as the patient’s use of a ventilator as in [0277], which is equivalent to prior healthcare utilization patterns of the patient, to predict or monitor a clinical episode, which according to [0445] includes sepsis.); and
32.	a risk determination is made or one or more of the first, second, or third scores is calculated based on one or more of the data elements listed in Table 11 ([0628] teaches determining that the lack of use of the medication has resulted in a 20 percent increase in heart rate in sleep which is associated with a 50 percent increase in the prevalence of heart attacks.).





Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Halperin/Drenkard/Wehba in view of Huster et al. (US 2012/0089419 A1).

Regarding claim 6, Halperin/Drenkard/Wehba teaches the limitations of claim 1.  Halperin/Drenkard/Wehba further teaches:
the patient support apparatus, the nurse call computer (Halperin [0503] teaches a patient monitoring system, equivalent to a patient support apparatus, may communicate with a central monitoring system that is set in a nurse’s station, equivalent to a nurse call computer.), the physiological monitor (Halperin [0447] teaches measuring clinical parameters such as heart, the locating computer (Halperin [0499] teaches using RFID elements as part of a location-sensing system, equivalent to a locating computer.), and the incontinence detection pad (Halperin [0493] teaches detecting changes in parameters which may indicate an upcoming incontinence event, equivalent to incontinence detection.).

Halperin does not explicitly teach, but Huster teaches:
The patient lift ([0071] teaches a patient lift frame which is connected to sensors as in [0096] to provide data about a patient on the lift.).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the personalized system for monitoring, predicting and treating clinical episodes based on contextual parameters of Halperin/Drenkard/Wehba the ability to collect patient lift data as in Huster with the motivation to improve patient safety and enhance patient outcomes, as recognized by Huster in [0137].


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Halperin/Drenkard/Wehba in view Sachanandani et al. (US 2008/0161700 A1), hereinafter Sachanandani.

Regarding claim 7, Halperin/Drenkard/Wehba teaches the limitations of claim 1.  Halperin/Drenkard/Wehba further teaches:
each of the first, second, and third scores is normalized by the analytics engine (Halperin [0558]-[0563] teach estimating the current normalized respiration amplitude, where the normalized respiration amplitude is measured in reference to heart pulse amplitude.) so as to have 

Halperin/Drenkard/Wehba does not explicitly teach, but Sachanandani teaches:
so as to have a minimum value and a maximum value that is common to each of the other first, second, and third scores ([0111] teaches the patient compliance index is normalized, i.e. normalizing scores, such as to provide a range of values from 0 to 1.).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the personalized system for monitoring, predicting and treating clinical episodes based on contextual parameters of Halperin/Drenkard/Wehba the ability to normalize scores as in Sachanandani with the motivation to reduce the number of false indications and improve accuracy, as recognized by Sachanandani in [0171].

Regarding claim 8, Halperin/Drenkard/Wehba teaches the limitations of claim 1.  Halperin/Drenkard/Wehba does not explicitly teach, but Sachanandani teaches:
the minimum value is 0 for each of the first, second, and third scores ([0111] teaches the patient compliance index is normalized to provide a range of values from 0 to 1.).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the personalized system for monitoring, predicting and treating clinical episodes based on contextual parameters of Halperin/Drenkard/Wehba the ability to make each of the scores have a minimum value of 0 with the motivation to reduce the number of false indications and improve accuracy, as recognized by Sachanandani in [0171].


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Halperin/Drenkard/Wehba in view Rothman et al. (US 2009/0105550 A1), hereinafter Rothman.

Regarding claim 9, Halperin/Drenkard/Wehba teaches the limitations of claim 1.  Halperin/Drenkard/Wehba does not explicitly teach, but Rothman teaches:
the minimum value is 1 for each of the first, second, and third scores ([0041] teaches comparing a patient’s health score with a standard to determine a category which includes words such as critical, critical but stable, serious, serious but stable, fair, or good, or can include numbers such as 1-5, i.e. a minimum of 1 and a maximum of 5.).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the personalized system for monitoring, predicting and treating clinical episodes based on contextual parameters of Halperin/Drenkard/Wehba the ability to have a minimum value of 1 as in Rothman with the motivation to improve the quality and continuity of medical care, as recognized by Rothman in [0163].

Regarding claim 10, Halperin/Drenkard/Wehba teaches the limitations of claim 1.  Halperin/Drenkard/Wehba does not explicitly teach, but Rothman teaches:
the maximum value is 5 for each of the first, second, and third scores ([0041] teaches comparing a patient’s health score with a standard to determine a category which includes words such as critical, critical but stable, serious, serious but stable, fair, or good, or can include numbers such as 1-5, i.e. a minimum of 1 and a maximum of 5.).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the personalized system for monitoring, predicting and treating clinical episodes based on contextual parameters of Halperin/Drenkard/Wehba the ability to have a maximum value of 5 as in Rothman with the motivation to improve the quality and continuity of medical care, as recognized by Rothman in [0163].


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Halperin/Drenkard/Wehba in view Deterding (WO 2017/091726 Al), hereinafter Deterding.

Regarding claim 20, Halperin/Drenkard/Wehba teaches the limitations of claim 1. Halperin/Drenkard/Wehba further teaches:
the first score is at or near a maximum value if the following criteria exist: ii) the patient's heart rate is greater than 90 beats per minute Halperin ([0601] teaches abnormal heart rate patterns, such as changes in a heart rate average baseline, for example an increase from 80 beats per minute to 120 beats per minute, which is greater than 90 beats per minute.); and iii) the patient's respiration rate is greater than 20 respirations per minute (Halperin [0453] teaches respiratory rate in breaths per minute is monitored against a threshold between 5 and 20, and a clinician is alerted if the score changes by more than the threshold.).

Halperin/Drenkard/Wehba does not explicitly teach, but Deterding teaches:
i) the patient's temperature is greater than about 38.30 Celsius (C) (about 101.0 Fahrenheit (F)) or less than about 35.60 C (about 96.0 F) ([0095] and Example on p. 22 teach having a temperature of 101F and determining to notify the caregiver.).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the personalized system for monitoring, predicting and treating clinical episodes based on contextual parameters of Halperin/Drenkard/Wehba the temperature threshold of Deterding with the motivation to improve vital sign monitoring as recognized by Deterding in [0095].


Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Halperin/Drenkard/Wehba in view Croghan et al. (US 2012/0271654 A1), hereinafter Croghan.

 claim 23, Halperin/Drenkard/Wehba teaches the limitations of claim 1. Halperin/Drenkard/Wehba further teaches:
the analytics engine also receives additional data relating the patient and analyzes the additional data in connection with determining at least one of the first, second, and third scores (Halperin [0498] teaches if there is no large body motion detected and the heart rate shows high variability, it may be an indication for an unstable heart rate, which is in connection with the sepsis score.).

Halperin/Drenkard/Wehba does not explicitly teach, but Croghan teaches:
additional data relating to at least one wound of the patient ([0057] teaches the system collects and stores data about a patient and the patient’s wounds and photos of the patient’s wounds using a wireless camera device.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the personalized system for monitoring, predicting and treating clinical episodes based on contextual parameters of Halperin/Drenkard/Wehba the additional wound data of Croghan with the motivation to improve wound healing, prevent additional skin breakdown, prevent decline in overall condition and reduce pain which is specialized to each patient, as recognized by Croghan in [0044].

Regarding claim 24, Halperin/Drenkard/Wehba and Croghan teach the limitations of claim 23.  Croghan further teaches:
additional data relating to the at least one wound includes an image of the at least one wound ([0057] teaches collecting and storing data about a patient and the patient’s wounds and photos of the patient’s wounds using a wireless camera device.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the personalized system for monitoring, predicting and treating clinical episodes based on contextual parameters of Halperin/Drenkard/Wehba the additional wound image data .


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Halperin in view Aarts et al. (WO 2017/153120 A1), hereinafter Aarts.

Regarding claim 29, Halperin/Drenkard/Wehba teaches the limitations of claim 1. Halperin/Drenkard/Wehba does not explicitly teach, but Aarts teaches:
the plurality of equipment further comprises a toilet monitor to monitor patient movement while the patient is seated on a toilet (p. 5, lns. 5-15 teach a sensor system comprising a set of sensors for detecting sitting and standing activities of a person in the room, or can be mounted to a toilet according to p. 5, ln 25 to p. 6, ln 10 in order to provide fall detection for the patient.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the personalized system for monitoring, predicting and treating clinical episodes based on contextual parameters of Halperin/Drenkard/Wehba the ability to monitor patient movement while seated on the toilet as in Aarts with the motivation to improve the accuracy of detection of the timing at which sitting and standing activities take place, as recognized by Aarts on p. 3, lns. 22-23.



Response to Arguments

Applicant’s arguments filed 2 September 2021 concerning the rejection of all claims under 35 U.S.C. 101 and 103(a) have been fully considered but they are not persuasive.

Initially, the Applicant nots on page 9 of the arguments that there was a discrepancy with regard to which claims were rejected under 35 U.S.C. 101, and in response the Applicant has assumed that all claims were rejected under this basis.

The Office appreciates the indication, and notes that the previous Office Action intended to rejection all claims under 35 U.S.C. 101. The Office apologizes for any confusion.
 

With regard to the rejection of the claims under 35 USC 101, Applicant argues on pages 9-10 that
The examiner rejected claims 1-20 (sic, claims 1-32) under 35 U.S.C. 101 as being directed to an abstract idea without significantly more. Claim 1, as amended herein, recites a combination of elements and limitations including the recitations, "a computer coupled to the analytics engine and coordinating a caregiver rounding interval at which at least one caregiver assigned to the patient is required to check in on the patient, wherein when the analytics engine determines the first score, in response to the first score increasing from a first value to a second value, the analytics engine automatically activates an infusion pump for the delivery of IV antibiotics and the computer automatically decreases the caregiver rounding interval; when the analytics engine determines the second score, in response to the second score increasing from a first value to a second value, the analytics engine automatically activates a bed exit or patient position monitoring system and the computer automatically decreases the caregiver rounding interval; and when the analytics engine determines the third score, in response to the third score increasing from a first value to a second value, the analytics engine automatically activates an alternating pressure function of a mattress and the computer automatically decreases the caregiver rounding interval; and wherein the computer automatically increases the caregiver rounding interval in response to the at least one of the first, second, or third scores decreasing from the second value to the first value." Thus, claim 1 now recites three particular, concrete structures that are automatically controlled by an analytics engine in response to three different scores increasing. The particularly recited structures that are controlled are an infusion pump for delivery of IV antibiotics, a bed exit or patient position monitoring system, and an alternating pressure function of a mattress. Controlling these particular structures, in combination with the other recited aspects of claim 1, amounts to a practical application of the claimed system. Accordingly, claim 1 is no longer directed to an abstract idea under step 1 of the Alice framework. However, even if the examiner concludes that claim 1 does not recite a practical application, it is submitted that claim 1 now recites significantly more than the abstract idea posited 


The Office agrees that the amendments have overcome the prior art rejection of the claims, and has therefore removed the statutory rejection of the claims.


With regard to the rejection of claim 1 under 35 USC 103, Applicant argues on pages 10-11 that
There is no disclosure in Halperin that an infusion pump, a bed exit or patient position monitoring system, and an alternating pressure function of a mattress are activated under the recited conditions in combination with decreasing rounding intervals. For at least these reasons, Halperin does not anticipate claim 1 as amended herein. 

Furthermore, the examiner seems to equate the occurrence of an alarm with a decrease in a rounding interval. However, such an interpretation of the term "rounding" as including responding to the occurrence of an alarm is not a reasonable interpretation. In the healthcare field, the term "rounding" refers to an interval of time that caregivers check in on patients regardless of whether or not any alarms have occurred or are occurring. In claim 1, there is no language that recites that an increase in any of the first, second, and third scores results in an alarm. In any event, Halperin does not disclose that a rounding interval is decreased and a respective particular action is activated in connection with three different scores increasing in the manner now recited in claim 1 as amended herein. Accordingly, claim 1 along with claims 2-32 that depend either directly or indirectly from claim 1 are in condition for allowance and such action is respectfully requested.

The Applicant further cites that as the dependent claims depend on claim 1, these claims are also incorrectly rejected over Halperin as they stand or fall along with the independent claim.

The Office agrees that Halperin addresses all of the limitations of the claims as amended. Accordingly, the Office has provided new references as necessitated by amendment. Accordingly, the remainder of Applicant's arguments have been fully considered but are moot in view of the new ground(s) of rejection, specifically with reference to the new reference necessitated by amendment, Drenkard and Wehba, as detailed above, or because they amount to a general allegation that the claims define a patentable 

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Halperin, Drenkard, Wehba, Huster, Rothman, Sachanandani, Deterding, Croghan and Aarts, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action (10 June 2021), and incorporated herein.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2002/0049389 A1 to Abreu et al. discloses systems and methods for noninvasive measurement of chemical substances to control delivery of medication.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).


/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
8 March 2022